         Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 1 of 17



                                   ·:i
                       IN THE lJNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT Of' PENNSYLVANIA


                                                              CIVIL ACTION

MAURICE ROBINSON
2 Benedette Drive                                                           19           1881
Waterford Works, NJ 08089
                         Plaintiff

                       v.                                    JURY TRIAL DEMANDED

NATIONAL RAILROAD PASSENGER
CORPORATION, d/b/a "AMTRAK"
60 Massachusetts Ave, NE
Washington, DC 20002
                         Defendant



                                          C0'.\1PLAINT


                                 NATGRE OF THIS ACTION

I.     In this action, Plaintiff, who is one of the very few African American Amtrak Supervisors

responsible for track maintenance, seeks to recover damages under 42 U.S.C.§ 1981 ("Section

1981 "), Title VII of the Civil Rights Act of 1964, 42 C .S.C. §2000e, ("Title VII") and the

Pennsylvania Human Relations Act ("PHRA") caused by National Railroad Passenger

Corporation's, a/k/a AMTRAK, unlawful employment practices consisting of discriminating

against Plaintiff on account of race when it comes to job assignments, job conditions, overtime, '
                                                                                               I      '




benefits, job advancement and the opportunity for seniority. Plaintiff has been discriminated

against in contrast to whites who have received superior treatment. Complaints have been made

by Plaintiff to n;i.anagement internally and to the appropriate union bargaining agent without any

remedy or resu\\s. As articulated with greater particularity in the following paragraphs, Plaintiff
               ·)
                I
         Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 2 of 17




was and continues to this very day to be subjected to racial discrimination and a hostile working

environment on account of race, despite his having previously filed a lawsuit in this same United

States District Court: Rudolf Booker and Maurice Robinson vs. National Railroad Passenger

Corporation, dlbla AMTRAK, Case 2: 12-cv-015828-JD

                           FULFILLMENT OF TITLE VII CONDITIO:SS

2.      This present law suit is the partial result of dual filings with the Equal Employment

Opportunity Commission ("EEOC") and Pennsylvania Human Relations Commission.

("PaHRC") EEOC Charge no. 530-2019-01004. A "Right to Sue Letter was issued by the EEOC

on February 26, 2019 and Plaintiff has timely filed this law suit within the required 90 days of

receipt thereof.

                                      RELIEF SOUGHT
                                                                                  \
                                                                                      \
3.      Plaintiff seeks declaratory and injunctive relief, back pay, front pay, compensatory and

punitive damages, together with attorneys' fees, costs and expenses of this suit to redress the

effects of AMTRAK's pervasive and racially discriminatory employment policies, practices and

procedures. Given past history that Plaintiff has endured, the continuing presence of this Court    1

                                                                                                    I
is necessary to ensure that Defendant AMTRAK undertakes the necessary steps to arrive at a

non- discriminatory and non-hostile working environment.

                                              PARTIES

4      Plaintiff Maurice Robinson ("Robinson" or "Plaintiff Robinson") is an adult African-

American male who resides at 2 Benedetta Dr., Waterford Works, NJ 08089. At the times

pertinent to this Complaint he was and remains an employee of AMTRAK based out of its

Philadelphia, Pennsylvania station and facility, serving what is known as AMTRAK 's




                                                 2
          Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 3 of 17




"Northeast Corridor." As an African-American male, he a member of a protected category of

individuals under pertinent civil rights statutes.

5.      Defendant, National Railroad Passenger Corporation ("AMTRAK") is a for-profit

corporation that operates intercity passenger rail services throughout the United States and the

District of Columbia. Amtrak was created by Congress pursuant to the Rail Passenger Service

Act of 1970 and incorporated in the District of Columbia in 1971, assuming the common carrier

obligations of the private railroads in exchange for the right to priority access of their tracks for

incremental cost. As such, it is a federally chartered corporation with the federal government as

majority stockholder. The Amtrak Board of Directors is appointed by the President of the United

States and confirmed by the U.S. Senate. According to its own website, AMTRAK, for the fiscal

year 2018 has been heavily dependent upon government subsidy given revenues of $3 .4 billion

and $4.8 billion in capital and operating expenses. AMTRAK's website notes that it has more

than 20,000 employees and touts the fact that it has been listed by Forbes magazine of America's

Best Employers. While Forbes may have made that designation, it is questionable that a poll of ·

its African American employees would show agreement.

At all relevant times, Employer has continuously been engaged in an industry affecting

commerce within the meaning of Sections 701(b), (g) and (h) of Title VII, 42 G.S.C. §§2000e

(b ), (g) and (h).

                                     JURISDICTIO~ AND VENUE


6.      This Court has jurisdiction over Plaintiffs' claims for relief under 28 U.S.C. §§ 1331,

1337, 1343, 2201, and 2202, since those claims are based in part on violations of Section 706      (1
(1) and (3) of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-5(f) (1)

and (3) ("Title   rll")   as well as 42   u.s.c. § 1981.
                                                                                                        1




                                                       3
         Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 4 of 17




7.     Jurisdiction is also invoked pursuant to 28 U .S.C. § 1367 granting this Court supplemental

or pendent jurisdiction over the state claims under the Pennsylvania Human Relations Act and

Pennsylvania common law because the state claims and federal claims are so interrelated that

they are the same case or controversy under Article Ill of the United States Constitution.

8.     Venue is proper in this District under 28 U.S.C. Section 1391 (b) and (c) since AMTRAK

does business and has a regional headquarters located in the Eastern District of Pennsylvania and

Plaintiff works in the same District.

9.     Plaintiff has fulfilled all conditions precedent to the institution of this action under Title

VII. A charge was filed with the Equal Employment Opportunity Commission ("EEOC") on

November 20, 2018.      As a matter of course, filing with the EEOC in Pennsylvania triggers a

dual filing with the Commonwealth of Pennsylvania Human Relations Commission. The EEOC

assigned #530-2019-0 I 004 to this matter and a "Right to Sue" letter was issued by the EEOC to

Plaintiff dated February 26, 2019. Accordingly, Plaintiff filed suit to enforce his federal and state

civil rights claims within ninety (90) days of receipt of that "Right to Sue" letter.

10.    Plaintiff has complained to management and filed a complaint internally with Amtrak's

HR Compliance & Risk Management wherein he alleged mistreatment in violation of Amtrak's

Anti-Discrimination and Anti-Harassment Policy. :'.':othing to date has been done by Amtrak's

HR Compliance & Risk ~anagement and as a result of their refusal to speak with Plaintiff, he

has been forced to bring this lawsuit.

11.     Finally, by email of July I 0, 2018, Plaintiff asked his ARSA union representative to "file

an official grievance" over his mistreatment that is the subject of this lawsuit.




                                                  4
        Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 5 of 17




               BACKGROt;~D FACTS: AMTRAK's HISTORY OF DISCRIMI~ATIO~

12.     AMTRAK in its booklet for employees makes the following statement under the heading

"DISCRIMINATION."

                       Amtrak will continue to be a leader in providing equal opportunity for
               employees in a work environment free of discrimination and harassment. As a
               matter of policy, we manage this company and administer our programs without
               regard to race, color, religion, sex, national origin, age, disability, sexual
               orientation or veteran's status and in conformance with all applicable federal.
               state and local laws.

                       Therefore, we will not tolerate discrimination or harassment of any kind
               by our employees towards our customers or coworkers, including but not limited
               to racial, ethnic, religious or sexual slurs, whether written or spoken.


However, history has shown AMTRAK to be anything but "a leader in providing equal

opportunity." To the contrary, Defendant AMTRAK has historically had an abysmal record

when it comes to discrimination. What is more, as specifically learned with respect to this law

suit, Defendant AMTRAK keeps track and/or profiles black employees when it comes to their

salary, overtime and benefits earned.

)'HE CASE OF JA~ES THORNTON ET AL vs. NATJO::,.;'AL RAILROAD PASSE"SGER
CORPORATION ("AMTRAK") No. Civ. A. 98-890 (EGSl

13.    Plaintiff Robinson's claims underline the failure of AMTRAK to follow the letter and

spirit of Thornton et al vs. National Railroad Passenger Corporation. In April, 1998 a group of

African-American AMTRAK employees and one African-American who was not hired by

AMTRAK, filed a class action in the Federal District Court for the District of Columbia in the

matter of James Thornton et al vs National Railroad Passenger Corporation ("AMTRAK") ::,.;'o.

Civ. A. 98-890 (EGS). They claimed that their civil rights had been violated with respect to

AMTRAK 's trtning, discipline and promotions. 1be Complaint alleged violations of 42 lJ .S.C
               •
Section 2000d {Title VI), 42 C.S.C. Section 2000e (Title VII) and 42 U.S.C. Section 1981. Afte
              ;I
               f                                5
         Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 6 of 17




the Court dismissed the Title VI claim on or about June 24, 1998, the case was subsequently

settled for $16 million and injunctive relief, subject to a consent decree that was in force until

July 31, 2004. Section 5 of the consent decree was extended until July 31, 2008 as it pertained to

incorporating injunctive provisions with respect to training and discipline into the collective

bargaining agreement by and between AMTRAK and the Brotherhood of Maintenance of Way

Employees, Division of the International Brotherhood of Teamsters executed January 17, 2008.

On February 7, 2008 the Consent Decree was terminated and the case was dismissed.

14.    As testified to by Plaintiff in his deposition in the civil rights case of William Robinson

vs. AMTRAK and Brotherhood of Maintenance of Way Employees, 2:18-cv-00341 ER, Plaintiffs

experience since the Thornton result was that nothing had changed. "All that happened was that

a check was written. There was nobody held accountable. And it was documented that there were

managers that were taking care of the 'good old boy' crew. In my opinion, for it to matter,

someone had to be held accountable. Someone should have lost their job." (Dep Tr. Maurice

Robinson, page 19)


       BACKGROlJ:'i'D FACTS AS TO MAURICE ROBINSON PERTI~ENT TO HIS
       PRIOR LITIGATION AGAINST AMTRAK


15.    Plaintiff, Maurice Robinson followed in his father Wilson Robinson's footsteps, who

himself worked for AMTRAK starting in 1977, staying in a trackman's welder's position, neve~

desiring to become a supervisor because of continued and blatant discrimination that he had

witnessed and endured. Plaintiffs father discouraged Plaintiff Robinson from attempting to

progress through the various levels of seniority and responsibility at AMTRAK because of the

discriminatory environment, telling Plaintiff repeatedly that the only difference between his




                                                  6
        Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 7 of 17




tenure and Plaintiffs was that then, a black was called "nigger" to his face, whereas now they

say it behind your back.

16.     Plaintiff Maurice Robinson began his employment with AMTRAK in 1999 as a

trackman. He has subsequently worked as a machine operator, electric arch welder, oxygen

acetylene welder, thermite welder, termite and electric arch welder foreman and track foreman.

On May 4, 2009, he was promoted to the position of Track Supervisor for the concrete tie gang.

At that time, he was the only African-American supervisor in System Production in AMTRAK 's

Eastern Corridor and the only African-American supervisor on AMTRAK property with the

exception of an African- American supervisor in Washington, D.C.       His gang, one of eleven in

the region, consisted solely of blacks and other minorities with the responsibility of inspecting

and maintain the railroad track beds up and do\.vn the AMTRAK Northeast corridor. Plaintiff

Robinson's gang was referred to by management and employees as the "black gang". The other

ten gangs were comprised of whites who received more favorable treatment.

17.     As a result of the discrimination he experienced with respect to the ''black gang", along

with discrimination when it came to training, discipline, job assignments, job conditions,

benefits,job advancement and the opportunity for seniority, on March 27, 2012 he and fellow

AMTRAK employee Rudolf Booker filed a three count civil rights complaint, Booker and

Robinson vs. National Railroad Passenger Corporation, d/bla "AMTRAK in this court, case

2:12-cv-01528-JD. This case was subsequently settled on July 16, 2014. In his above-reference]

deposition he was asked "Did things get better after that? Everything great at AMTRAK?", his

answer was "No. Things did not change." (Maurice Robinson Tr. Page 36) "But once again,

nobody was held accountable." (Maurice Robinson Tr., page 37)
               i


               I
                                                 7
         Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 8 of 17




                      FACTS AS TO MAL'RICE ROBINSON PERTINENT TO THIS
                             LITIGATIO:S AGAINST AMTRAK


18.     Notwithstanding Booker and Robinson vs. AMTRAK, and the discrimination cases that

have preceded and followed it, black AMTRAK employees in general and Plaintiff, specifically

as set forth hereinafter, has continued to experience discrimination. Specifically, Plaintiff has

maintained statistics with respect to discriminatory practices in the promotion of white

employees versus African-American employees.

19.     After his first litigation wherein Plaintiff complained of his demotion from supervisor to

foreman, Plaintiff was able to regain supervisor status in 2014, as supervisor of the tie gang in

Aberdeen, Md. Eventually he came back to Philadelphia in 2015 where he was the nighttime

maintenance supervisor supervising the frog welding gang, two maintenance gangs, a thermite

welding gang and a "multi-maintenance unit", i.e., a production gang that performed welding

functions. However, problems remained as Plaintiff objected to AMTRAK practices which not

only deprive blacks, including Plaintiff, of overtime, but restricts Plaintiff as a Supervisor from

properly doing his job so as to ensure track safety.

20.      In 2018, Plaintiff was unhappy with the treatment he was receiving in Philadelphia

where he experienced discrimination in contrast to his white counterpart, Patrick Collins, who

had the same position. Notwithstanding the fact that Collins had two assistants and Plaintiff only

had one, Plaintiff was expected to maintain the same amount of production with only one

assistant, being short one supervisor, and with no overtime. Plaintiff complained to Frank Kruse

and another ml;\llager. As testified to in his previously referenced deposition, Plaintiff said:

              ind I asked Frank, how is it possible that my predecessor got overtime and had
       extra b1dy? I said, Frank, I can't- -I can't get all of this work done unless you, you
                                                                                                    i
       know, can give me two hours of overtime a day so that I can get all of the paperwork
       done or it's the company's prerogative, you don't have to give me any overtime.


                                                   8
        Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 9 of 17




       Advertise the vacant assistant position so that I can have help. He laughed and said
       denied to both. (Tr. Maurice Robinson, page 105, 106.)


21.      Plaintiffs white predecessors in the job did not have the same problem. When Frank

Kruse was promoted, Keith Keene replaced him. For a short while, Plaintiff was approved for

two hours of overtime. Then overtime was cut. Given the fact that safety was at issue. "For some

time, myself and my assistant, Aaron Johnson, we were working 12-hour days but only getting

paid eight, because I believed that being a supervisor is an honor and it's a duty that we have,

because I also take my family on the train." (Tr. Maurice Robinson, page 107.) Disgusted with

the situation, Plaintiff bid for the TLS Track Supervisor position on January 20, 2018. This

position entailed supervisory control over the largest production group on AMTRAK property

and approximately 163 employees.

22.    Concerned that he would not be awarded the position despite his obvious qualifications

and seniority, Plaintiff "bid" for the job at the very last minute on Saturday, the last day, so that

management would be caught unaware. Management favored and expected Ed Schloemann, a

white supervisor under Plaintiff, to get the job. In fact, Mr. Schloemann had announced to the

working group what he was going to do once he got the job. Instead of going to the

Assignments and Bulletins Office, Plaintiff bid by email and won the job.

23.    On February 1, 2018, Amtrak held a retirement breakfast for Plaintiffs predecessor in the

job. Incredibly, Plaintiff was referred to by Mr. Brady Holloway as the "new supervisor".

Plaintiff corrected this misrepresentation stating that he was not new to TLS; that he was a

foreman with the group in 2006 and a supervisor in 2014. Plaintiff was and remains anything but

'"new". lloweier· Plaintiff only held the job for five days, before the job was abolished. Plaintiif

was told that th:e job was abolished because management did not want Plaintiff to make as mucJ
               i                                                                                        j
                                                                                                        I



                                                  9
         Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 10 of 17



                                                         '
money as his retiring Caucasian predecessor, Raymond Mane, made in the position. Upon

information and belief, Mr. Mane made well over a quarter of a million dollars a year for four

years.

24.      Plaintiff learned that there had been a meeting attended by Andrew Keefe and Linda

Murphy promptly after Plaintiff gained the job and that they made the decision to abolish it. He

started the job on a Monday and it was abolished on a Friday without Plaintiffs being told by

management.

25.      Plaintiff has further learned that Mr. Michael Rodden and :'v1r. Aaron Johnson witnessed

Manager Peter Cirard admit that Senior Manager and Vice President of Maintenance Andrew

Keefe had abolished Plaintiffs job stating that "there was no way that Maurice Robinson was

going to make as much money as Ray" (Plaintiffs Caucasian predecessor).

26.      Defendant AMTRAK subsequently advertised a position called TLM Supervisor as TLM

is one of the six work groups of the TLS with a total of only 38 employees. When Plaintiff was

approached about taking the job ofTLM Supervisor, Plaintiff asked         :v1r. Brady Holloway if the
TLM would be his only responsibility and was specifically told that his responsibility would be ·

the entire TLS. When Plaintiff inquired further, he learned that the new job was virtually the

same, but without the continued provision of overtime for him. When Plaintiff asked if the job

and/or overtime would have been abolished if Ed. Schloemann had gotten the job, Mr.

Holloway's answer was "I do like Ed.".

27.      As things stand, Plaintiff is the only full supervisor in TLS, senior to all of the assistant

supervisors wh~ get overtime in stark contrast to Plaintiff.

28.      It is abundantly clear to Plaintiff that management wants Plaintiff to leave his present

position, such has been historically been the case with other blacks in the position. Moreover, it



                                                    10
        Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 11 of 17




is abundantly clear that overtime has been restricted or eliminated altogether when Plaintiff was

in a position and then reinstituted when he left the position, as admitted to Brian Collins, a

Caucasian who replaced Plaintiff in the position of Track Supervisor of Maintenance for

Philadelphia. After a meeting with Plaintiff and others, Mr. Collins admitted to Plaintiff "Do

you notice that the overtime stopped when you were here, and now that I'm here, we're making

as much money as I want." After that comment, System Division Engineer Keith Keene, who

was also present, admonished Mr. Collins about having made that admission.

29.    Amtrak's position with respect to Plaintiff not only is discriminatory but impairs railroad

and passenger safety.

30.    Plaintiff has complained to management and the ARSA union about this discrimination.


                                              COGNTS

                                              COUNTI

          VIOLATION OF THE CIVIL RIGHTS ACT OF 1866, 42 U.S.C. § 1981

                                 Maurice Robinson v. AMTRAK

31.     Plaintiff restates and realleges paragraphs 1 through 30 as though set forth here in full.

32.     Defendant ~\tlTAK has discriminated against Plaintiff by denying him the same rights as

are enjoyed by white employees with respect to performance, terms, location, conditions,

benefits, privileges, promotion, discipline and emoluments of their employment relationship wit~

AMTRAK in violation of the Civil Rights Act of 1866, 42 U.S.C. § 1981.

33.    AMTRAK' s conduct has been intentional, deliberate, willful, and conducted in callous         J

disregard of the' rights of the named Plaintiffs.
               '



                                                    11
        Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 12 of 17




34.    By reason of the continuous nature of AMTRAK 's discriminatory conduct, persistent

throughout the employment of Plaintiff, the named Plaintiff is entitled to application of the

continuing violation doctrine to all of the violations alleged herein.

35.    By reason of AMTRAK 's discrimination, Plaintiff is entitled to all legal and equitable

remedies available under § 1981, including but not limited to damages for mental anguish and

punitive damages. Plaintiff is also entitled to award of all relief available under 42 Li .S.C § 1988.



                                             COUNT II

 VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS A.\1E:SDED,
                          42 U.S.C. § 2000e et seq
    RACIAL DISCRIMINATION and MAl:STENANCE OF A HOSTILE WORK
                            ENVIRO:SME~T

                                 Maurice Robinson v. AMTRAK


36.    Plaintiff restates and realleges paragraphs 1 through 35 as though set forth here in full.

37.     Title VII of the Civil Rights Act of 1964, 42 C.S.C. §2000, et seq. as amended by the

Civil Rights Act of 1991 ("Title VII), makes it unlawful to discriminate against any individual i1

the terms, conditions, or privileges of employment on the basis of race

38.    Discrimination on the basis of race that creates an abusive and hostile work environment,

such that the conditions of employment are altered, is actionable under Title VII as racial

discrimination. In order to establish a hostile work environment, five factual elements must be

established: ( l) that the employee suffered intentional discrimination because of his or her race;

(2) that the discrimination detrimentally affected him or her; (3) that the discrimination was

pervasive and regular; (4) that the discrimination would detrimentally affect a reasonable person

in the same position as the employee; and (5) that respondeat superior liability exists. In the



                                                  12
         Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 13 of 17




totality of circumstances described in the Background Facts, the foregoing five elements are

established.

39.    Ai\1TRAK is liable for discrimination alleged herein under the doctrine of respondeat

superior due to the actions and statements of its managers and employees.

40.     AMTRAK is liable for the acts of management and Plaintiffs co-workers, because it

knew of their proclivities permitting discrimination and a hostile work environment to exist, but

did nothing about it.

41.     A.\1TRAK is liable for the acts alleged herein because its board, owners and managers

established the corporate culture at AMTRAK which encouraged racial discrimination,

harassment and retaliation.

42.     Based upon the foregoing facts, AMTRAK has discriminated against Plaintiff on the

basis of his race, retaliated against him for standing up for himself and have deprived him of his

rights in violation of Title VII of the Civil Rights Act of 1964, 42 l;.s.c. §2000e et. seq. as

amended.

43.     AMTRAK's conduct has been disparate, intentional, deliberate, willful and conducted in j
                                                                                                     f
callous disregard of the rights of the Plaintiff.

44.     AMTRAK's policies and/or practices have produced a disparate impact against the

Plaintiff with respect to the terms and conditions of employment.

45.     By reason of AMTRAK's discrimination, the named Plaintiff is entitled to all legal and

equitable remedies available.

                                             COUNTIII

      RACIAL DISCRIMINATION AND MAINTENANCE OF A HOSTILE WORK
                            ENVIRON:\1ENT
       IN VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT



                                                    13
         Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 14 of 17




                                 Maurice Robinson v. AMTRAK


46.     Plaintiff restates and realleges paragraphs 1 through 45 as though set forth here in full.

47.     The Pennsylvania Human Relations Act, 43 P.S. § 955 et seq., makes it unlawful to

discriminate against any individual in the terms, conditions, or privileges of employment on the

basis of race.

48.    Racial discrimination that creates an abusive and hostile work environment, such that the

conditions of employment are altered, is actionable under the Pennsylvania Human Relations Act

as race discrimination.

49.    With respect to allegations of discrimination and retaliation, AMTRAK, as the employer,

is strictly liable for the acts of the supervisory management employees, because the harassers and

those who effectuated the discrimination used their actual or apparent authority to further the

unlawful conduct, and were otherwise aided in accomplishing the unlawful conduct by the

existence of an agency relationship.

50.    AMTRAK is liable for the acts of management and co-workers of Plaintiff because it

deliberated failed to follow established complaint procedures and investigate Plaintiffs'

complaints.

51.    AMTRAK is liable for the acts alleged herein because the AMTRAK's managers and

supervisors established the corporate culture at the AMTRAK facility, which encouraged racial

discrimination as well as a hostile work environment.

52.     Based upon the foregoing facts, AMTRAK has discriminated against Plaintiff on the

basis of his race and has deprived him of his rights in violation of the Pennsylvania Human

Relations Act, 43 P.S. § 955 et. seq.




                                                 14
                   Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 15 of 17




   53.        As a result of such conduct by AMTRAK, Plaintiff has suffered damages as a

   consequence of AMTRAK' s illegal conduct.

   54.        The described unlawful employment practices by AMTRAK were intentional and were

   done with malice oi: reckless indifference to Plaintiffs rights protected by the laws of the

   Commonwealth of Pennsylvania. These unlawful acts were committed because of his race and

   the fact that he stood up for themselves in opposition to illegal practices directed against him.

   55.        AMTRAK's actions have caused Plaintiff to suffer injury and damages in contravention

   of the laws of the Commonwealth of Pennsylvania.


                                         RELIEF REOL"ESTED

              This civil action seeks on behalf of Plaintiff, legal and equitable relief including:

         a.        A declaratory judgment declaring that Defendant has illegally discriminated against

Plaintiff because of the color of his skin in violation of 42 U.S.C.§ 1981, Title VII of the 1964 Civil

Rights Act, as amended 42 U.S.C. § 2000e et seq.and, the Pennsylvania Human Relations Act.

         b.         An appropriate remedial order, granting injunctive relief, directing and requiring the

following:

              1.         Appointment of a civil rights monitor or trustee over AMTRAK 's operations,

   fully empowered to implement any injunctive relief issued by this Court, to oversee any and all

   AMTRAK employment practices until such time as AMTRAK no longer discriminates against

   African American employees.

              11.        Cease and desist all acts of proscribed racial discrimination as required pursuant

   to 42 U.S.C. Section 1981.

              111.       Such other remedial action as is needed to enforce compliance with all relevant

   standards of non-discrimination on the basis of race or color.


                                                           15
                  Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 16 of 17



...              IV.     Reinstatement of seniority and benefits with back and front pay for Plaintiff.

             c. Reinstatement of seniority and benefits with back and front pay for Plaintiffs and

      payment of compensatory and punitive damages, together with attorneys' fees and the costs of suit

      to Plaintiff in excess of $150,000, in an amount to be determined at trial pursuant to Title VII, 28

      U.S.C. § 1981

             d. Payment of compensatory damages, together with attorney's fees and the costs of suit to

         Plaintiff in excess of $150,000 in an amount to be determined at trial pursuant to the

         Pennsylvania Human Relations Law.

             e. Such other and further relief as the Court may deem just and proper.

             f. Retention of jurisdiction by this Court until such time as the Court is satisfied that

         AMTRAK has remedied the practices complained of herein and is determined to be in full

         compliance with the law.                                                              f=\\_ED:
                                                   JL'RY DEMAND
                                                                                                             S'

         The Plaintiff demands trial by jury of all issues triable of right to a jury.




                                                             ~~~~~It~
                                                             Mark D. Schwartz, Esquire
                                                             300 Sandcastle Drive
                                                             Bryn Mawr, PA 19010-0330
                                                             Telephone & Fax: 610 525-5534
                                                             Email: MarkSchwartz6814@gmail,com
                                                             Pa. I.D. #30527


                                                             Attorney for Plaintiff,
                                                             Maurice Robinson




                                                            16
    Case 2:19-cv-01881-MMB Document 1 Filed 05/01/19 Page 17 of 17


•




                                 17
